DETAILED ACTION
Response to Amendment
Notice of Pre-AIA  or AIA  Status
In the present application, filed on or after March 16, 2013, claims 1-19 have been considered and examined under the first inventor to file provisions of the AIA .

Respond to Applicant’s Arguments/Remarks
Applicant’s arguments, see Remarks, filed 02/23/2022, with respect to the rejection(s) of claims 1-19, based solely on the limitations as amended, has been fully considered but are moot because the arguments do not apply to the new combination of references including prior art being used in the current rejection (see below for detail) under new grounds of rejection, necessitated by amendment.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-8, 15, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (Kim – US 2016/0349868 A1) in view of Ricci (Ricci – US 2016/0266606 A1) and Stubbs et al. (Stubbs – US 2004/0260191 A1).

As to claim 1, Kim discloses a biological information measuring device comprising: 
a casing (Kim: Abstract, [0063]: the electronic apparatus 100 includes an emissive display 110, a transparent display 120, and a controller 130. The electronic apparatus 100 may be one or more of various types of electronic apparatuses such as a smart watch, a smartphone, a signage, a TV, etc., [0070], FIG. 1-2, FIG. 5-19: if the electronic apparatus 100 is a smart watch, the electronic apparatus 100 may provide an image (a current time image) by using the transparent display 120 in a situation where a user touch input is not sensed and then provide a high-quality image by using the emissive display 100 in a situation where the user touch input is sensed);
a first processor arranged inside the casing (Kim: Abstract and FIG. 2 the controller 280 comprising the main CPU 284) and including a first interface (Kim: FIG. 1 the first interface 285-1) configured to acquire a biological signal output from a sensor (Kim: [0091]-[0094], [0098], and FIG. 2 the sensor 270 comprising the illuminance sensor 271, the touch sensor 273, and the proximity sensor 275: the sensor 270 may include various types of sensors such as a GPS sensor that senses position information, a motion sensor (e.g., a gyro sensor, an acceleration sensor, or the like) that senses a motion of the electronic apparatus 200, a pressure sensor, a noise sensor, etc) and a second interface (Kim: FIG. 1 the Nth interface 285-n) configured to acquire a signal (Kim: [0091]-[0094], [0098], and FIG. 2: the sensor 270 may include various types of sensors such as a GPS sensor that senses position information, a motion sensor (e.g., ; and
a second processor arranged inside the casing (Kim: the image processor 240) to control a display section (Kim: [0075], [0085]-[0086], FIG. 2 the emissive display 210: The image processor 240 may be an element that performs processing with respect to the image data received from the image receiver 230. The image processor 230 may perform various types of image processing, such as decoding, scaling, noise filtering, frame rate converting, resolution converting, etc., with respect to the image data. The image processor 240 may output a processed image to at least one selected from the emissive display 210 and the transparent display 220 according to a display mode) and a communication section and electrically connected to the first processor by a bus (Kim: [0091]-[0094], [0098], and FIG. 2: the controller 280 includes the RAM 281, the ROM 282, a graphic processor 283, a main central processing unit (CPU) 284, first through n.sup.th interfaces 285-1 through 285-n, and a bus 286. Here, the RAM 281, the ROM 282, the graphic processor 283, the main CPU 284, the first through n.sup.th interfaces 285-1 through 285-n, etc. may be connected to one another through the bus 286).

Kim does not explicitly disclose:
the first interface configured to acquire a biological signal output from a biological sensor and the second interface configured to acquire a satellite signal;
a second processor configured to receive information of the biological signal and receive information of the satellite signal, and wherein the second processor receives the information of the biological signal only after the first processor has processed the biological signal and receives the information of the satellite signal only after the first processor has processed the satellite signal.

However, it has been known in the art of wearable device to implement a first processor including a first interface configured to acquire a biological signal output from a biological sensor and a second interface configured to acquire a satellite signal; and a second processor to control a display section and a communication section and electrically connected to the first processor, as suggested by Ricci, which discloses a first processor (Ricci: FIG. 2 the shell 108 including a processor 204 A in communication with sensors 180A-180N) including a first interface (Ricci: [0128] and FIG. 2 the one or more buses 220-220A) configured to acquire a biological signal output from a biological sensor (Ricci: [0008], [0090], [0125] and FIG. 2 the sensors 180A-180N: The body 104 and the shell 108 may optionally include any number of sensors 180A 180N. The sensors may be arranged in a variety of locations. For example, as illustrated in FIG. 1E, the body 104 may include sensors 180 arranged to contact the user's skin. The sensors may comprise gyroscopic sensors, heart rate monitors, temperature sensors, glucose sensors, blood oxygen sensors, or any other desired sensor. Information from the sensors may be collected and stored in the memory. The sensors may include proximity sensors that detect the presence or proximity of a shell 108 in proximity to the housing 106 of the body 104) and a second interface (Ricci: [0128] and FIG. 2 the one or more buses 220-220A) configured to acquire a satellite signal (Ricci: [0037], [0110], [0123], [0128], [0191], and FIG. 2 the GPS 236-236A: The body 104 and/or the shell 108 can also optionally include a global positioning system (GPS) receiver 236, 236A. It will be appreciated that the GPS receiver may be operable to receive and process position and timing signals from any other global navigation satellite system (GNSS) including without limitation the Russian GLONASS, EU Galileo, and the Chinese BeiDou and COMPASS systems. In accordance with embodiments of the present disclosure, the GPS receiver 236 may further comprise a GPS module that is capable of providing absolute location information to other components of the device 100); and a second processor (Ricci: FIG. 2 the body 104 comprising the processor 204) to control a display section (Ricci: [0021], [0094], [0102], [0104], [0111]-[0113], FIG. 2 the touch sensitive display 110 and the touch sensitive display 114: One or more display controllers 216A, 216B may be provided for controlling the operation of the touch sensitive displays 110, 114, including input (touch sensing) and output (display) functions. In the exemplary embodiment illustrated in FIG. 2A, the body 104 optionally includes a first touch screen controller 216A for body display 110 and a separate second touch screen controller 216B for the shell display 114. In this manner, when the shell 108 is coupled to the body 104, the display controller 216B of the body 104 will control the display 114 of the shell 108. In accordance with alternate embodiments, a common or shared touch screen controller 216 may be used to control each of the included touch sensitive screens 104 and 108. In another embodiment, illustrated in FIG. 2B, the body 104 includes a display controller 216C operable to control the display 114) and a communication section (Ricci: [0089], [0098],  [0104], [0113], [0204], FIG. 2 the port interface 152-152A, the other wireless communication module 232-232A, the induction power/data coils 284-284A) and electrically connected to the first processor (Ricci: [0113], [0129], [0204] and FIG. 2: Pairing the body 104 and the shell 108 may include electrically connecting the shell with the body 104. The electrical connection may be made with a port interface 152, wireless communication module 232, or inductive coils 284. Accordingly, the electrical connection between the body 104 and the shell 108 may be by a wired or a wireless interface, or by other device or connection. Once paired, the .

Therefore, in view of teachings by Kim and Ricci, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the warbled device of Kim to include a first processor including a first interface configured to acquire a biological signal output from a biological sensor and a second interface configured to acquire a satellite signal; and a second processor to control a display section and a communication section and electrically connected to the first processor, as suggested by Ricci. The motivation for this is to implement a known alternative design of a wearable device for monitoring different conditions of a user.

The combination of Kim and Ricci does not explicitly disclose a second processor configured to receive information of the biological signal and receive information of the satellite signal, and wherein the second processor receives the information of the biological signal only after the first processor has processed the biological signal and receives the information of the satellite signal only after the first processor has processed the satellite signal.

However, it has been known in the art of electronic devices to implement a second processor configured to receive information of the biological signal and receive information of the satellite signal, and wherein the second processor receives the information of the biological signal only after the first processor has processed the biological signal and receives the information of the satellite signal only after the first processor has processed the satellite signa, as suggested by Stubbs, which discloses a second processor (Stubbs: FIG. 1-2 the display 7 and FIG. 5 the display 7 comprising the processor 75) configured to receive information of the biological signal and receive information of the satellite signal (Stubbs: [0078]-[0079], [0083]-[0084], and FIG. 5: electronic positioning device 5 may be configured to receive electromagnetic signals, and process those signals in order to determine at least one of a subject's location, altitude, heading, velocity, pace, and distance traveled. The determined data may then be transmitted to display unit 7 for display to the subject or other individual monitoring the subject's performance of a physical activity. Similarly, physiological monitor 6 is configured to acquire physiological data from the subject for display by means of display unit 5. By way of example, physiological monitor 6 may be configured to determine one or more physiological indicia (such as the subject's blood oxygen level or heart rate). The determined physiological indicia may then be transmitted to display unit 7 for display to the subject or other individual monitoring the subject's performance of a physical activity), and wherein the second processor receives the information of the biological signal only after the first processor has processed the biological signal (Stubbs: [0089], [0091]-[0092], and FIG. 5: The physiological monitor may alternatively comprise, for example, a heart rate monitor which may include a heart rate module and associated sensor or probe for acquiring data indicative of the subject's heart rate. The data acquired by a heart rate monitor sensor or probe is processed in the heart rate module in order to provide data indicative of the subject's heart rate to processor/transmitter module 60 for further processing and transmittal to display component 7 over link 64) and receives the information of the satellite signal only after the first processor has processed the satellite signal (Stubbs: [0089], [0091]-[0092], and FIG. 5: In the Data from GPS module 30 is provided to processor/transmitter module 60 where it may be further processed and then transmitted to display component 7 over link 64).
Therefore, in view of teachings by Kim, Ricci and Stubbs, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the wearable device of Kim and Ricci to include a second processor configured to receive information of the biological signal and receive information of the satellite signal, and wherein the second processor receives the information of the biological signal only after the first processor has processed the biological signal and receives the information of the satellite signal only after the first processor has processed the satellite signa, as suggested by Stubbs. The motivation for this is to implement a known alternative method for processing signals before transmitting to a process for displaying and/or further processing processed information.

As to claim 2, Kim, Ricci and Stubbs disclose the limitations of claim 1 further comprising the biological information measuring device according to claim 1, wherein
the first processor (Stubbs: FIG. 5 the processor 60) includes a processing section connected to the first interface and the second interface (Kim: [0091]-[0094], [0098], and FIG. 2 the sensor 270 comprising the illuminance sensor 271, the touch sensor 273, and the proximity sensor 275: the sensor 270 may include various types of sensors such as a GPS sensor that senses a motion sensor (e.g., a gyro sensor, an acceleration sensor, or the like) that senses a motion of the electronic apparatus 200, a pressure sensor, a noise sensor, etc and Stubbs: [0078]-[0079], [0083]-[0084], and FIG. 5: electronic positioning device 5 may be configured to receive electromagnetic signals, and process those signals in order to determine at least one of a subject's location, altitude, heading, velocity, pace, and distance traveled. The determined data may then be transmitted to display unit 7 for display to the subject or other individual monitoring the subject's performance of a physical activity. Similarly, physiological monitor 6 is configured to acquire physiological data from the subject for display by means of display unit 5. By way of example, physiological monitor 6 may be configured to determine one or more physiological indicia (such as the subject's blood oxygen level or heart rate). The determined physiological indicia may then be transmitted to display unit 7 for display to the subject or other individual monitoring the subject's performance of a physical activity) and configured to perform processing based on the biological signal (Stubbs: [0089], [0091]-[0092], and FIG. 5: The physiological monitor may alternatively comprise, for example, a heart rate monitor which may include a heart rate module and associated sensor or probe for acquiring data indicative of the subject's heart rate. The data acquired by a heart rate monitor sensor or probe is processed in the heart rate module in order to provide data indicative of the subject's heart rate to processor/transmitter module 60 for further processing and transmittal to display component 7 over link 64) and the satellite signal (Kim: Abstract, [0087], [0092], and FIG. 5-7: if the electronic apparatus 200 is a tablet PC, the base module may further include a position determining module for determining a global positioning system (GPS)-based position, and the sensing module may further include a sensing module for sensing a motion of a user, Ricci: Abstract, [0008], [0023], [0123], [0170]-[0171], Stubbs: [0089], [0091]-[0092], and FIG. 5: In the embodiment of FIG. 5, the electronic positioning device comprises a GPS device which may include a GPS antenna 80 and a GPS processing module 30. As further detailed below, antenna 80 receives GPS satellite signals, and signal output from antenna 80 is processed by GPS processing module 30 in order to provide an electrical signal which includes, for example, data indicative of the user's location. Data from GPS module 30 is provided to processor/transmitter module 60 where it may be further processed and then transmitted to display component 7 over link 64).

As to claim 3, Kim, Ricci and Stubbs disclose the limitations of claim 2 further comprising the biological information measuring device according to claim 2, wherein
the first processor is capable of operating in any one operation mode of a plurality of operation modes (Kim: Abstract, [0017]-[0019], [0021]-[0025], [0068]-[0071], and FIG. 5-7: a controller configured to control the emissive display to provide the first image in according to first mode and control the transparent display to provide the second image according to a second mode and Ricci: [0124], [0126], [0146]-[0147], [0189], [0206]-[0213], and FIG. 10: In another embodiment in which each of the body 104 and the shell 108 include displays 110, 114, changing the display mode may include determining if the body display 110 was presenting a display (e.g., a window or other user interface on display 110) before the pairing. If display 110 was presenting a display, the display may be migrated from the body display 110 to the shell display 114. Migrating the display may include changing the size, orientation, or resolution of the window or UI displayed by display 110 for presentation on display 114 and Stubbs: [0140]-[0141] and FIG. 5: First and second mode indicator 73 and 74 may also be provided on display screen 52. First mode indicator 73 merely indicates to the subject the current mode of operation of display component 7. During use, the subject may alter the mode of operation of display component 7 in order to alter the particular data or other information displayed on display screen 52. The subject may utilize mode switch 54 to toggle display screen 52 so as to display one or more of the following data: blood oxygen level, heart rate, elapsed time ("TM"), average speed, maximum speed, year-to-date miles or kilometers ("YTD"), or the current time ("clock mode" or "CL"). Second mode indicator 74 merely indicates to the subject whether or not data is being displayed in terms of miles per hour, kilometers per hour, or minutes per mile), and
the processing section performs, on the basis of the biological signal, processing for switching an operation mode among the plurality of operation modes (Ricci: [0124], [0126], [0146]-[0147], [0189], [0206]-[0213], and FIG. 10: the body 104 may determine that the shell 108 is associated with a fitness activity. Accordingly, the wearable device 100 may change to a fitness mode. This may include collecting biometric information of the wearer at a different frequency. Thus, sensors of the body 104 and the shell 108 may collect information more frequently. Additionally or alternatively, in the fitness mode, the device 100 may share sensor data with peripheral devices automatically and Stubbs: [0140]-[0141] and FIG. 5: First and second mode indicator 73 and 74 may also be provided on display screen 52. First mode indicator 73 merely indicates to the subject the current mode of operation of display component 7. During use, the subject may alter the mode of operation of display component 7 in order to alter the particular data or other information displayed on display screen 52. The subject may utilize mode switch 54 to toggle display screen 52 so as to display one or more of the following data: blood oxygen level, heart rate, elapsed time ("TM"), average speed, maximum speed, year-to-date miles or kilometers ("YTD"), or the current time ("clock mode" or "CL"). Second mode indicator 74 merely indicates to the subject whether or not data is being displayed in terms of miles per hour, kilometers per hour, or minutes per mile).

As to claim 4, Kim, Ricci and Stubbs disclose the limitations of claim 2 further comprising the biological information measuring device according to claim 2, wherein
the first processor includes a third interface (Kim: [0091]-[0094], [0098], and FIG. 2: As shown in FIG. 2, the controller 280 includes the RAM 281, the ROM 282, a graphic processor 283, a main central processing unit (CPU) 284, first through n.sup.th interfaces 285-1 through Ricci: [0128], [0191], and FIG. 2: Communications between various components of the body 104 and the shell 108 can be carried by one or more buses 220, 220A) configured to acquire a body motion signal output from a body motion sensor (Kim: [0087], [0092], and FIG. 2 the sensor 270: the sensor 270 may include various types of sensors such as a GPS sensor that senses position information, a motion sensor (e.g., a gyro sensor, an acceleration sensor, or the like) that senses a motion of the electronic apparatus 200, a pressure sensor, a noise sensor, etc. and Ricci: [0123], [0189], and FIG. 2 the accelerometers 276-276A: An accelerometer(s) 276, 276A may also be included in at least one of the body 104 and the shell 108. For example, in connection with the display of information to a user and/or other functions, a signal from the accelerometer 276 can be used to determine an orientation and/or format in which to display that information to the user), and
the processing section performs, on the basis of at least one of the biological signal and the body motion signal, processing for switching an operation mode among the plurality of operation modes (Ricci: [0123], [0189], and FIG. 2 the accelerometers 276-276A: The devices may detect a sudden deceleration (or acceleration) above a predetermined amount and determine that the device is in a crash or accident mode. The device may then increase the sample rate of the sensors to collect and store position and other sensor data more frequently. The device 100 may also determine that the data collected in the crash mode should be stored for longer, or have priority over, other data if memory is limited and Stubbs: [0140]-[0141] and FIG. 5: First and second mode indicator 73 and 74 may also be provided on display screen 52. First mode indicator 73 merely indicates to the subject the current mode of operation of display component .

As to claim 5, Kim, Ricci and Stubbs disclose the limitations of claim 3 further comprising the biological information measuring device according to claim 3, wherein
the first processor includes a nonvolatile memory configured to store a plurality of operation programs each corresponding to a respective one of the plurality of operation modes (Ricci: [0114], [0153], [0189], and FIG. 2: The body 104 and/or the shell 108 may also include memory 208, 208A for use in connection with the execution of application programming or instructions by the processors 204, and for the temporary or long term storage of program instructions and/or data and Stubbs: [0093] and FIG. 5 the memory 67: Processor/transmitter module 60 may include a processor 66 which processes data received from oximeter module 40 and GPS module 30 in accordance with instructions stored in memory 67. The data is thereafter transmitted to display component 7 by a wired or wireless link 64).

As to claim 7, Kim, Ricci and Stubbs disclose the limitations of claim 3 further comprising the biological information measuring device according to claim 3, wherein
the plurality of operation modes include at least two of a clock display mode, an activity meter mode, and a workout mode (Ricci: [0104] and FIG. 1: as illustrated in FIG. 1G, the shell display 114 may include any number of separate display portions or windows 115A, 115B . . . 115N. The display portions 115 may be configurable by the user to display any desired information. In one embodiment, the shell 108 is configured to automatically display at least some sensor data collected by the body 104 when the shell 108 is paired with the body 104. For example, as illustrated in FIG. 1G, a first display portion 115A may display temperature data collected by the body 104. The temperature data may comprise an atmospheric temperature of a body temperature of the user. Another display portion 115N may display biometric data of the user. In one embodiment, the biometric data in display portion 115N comprises a heart-rate of the user. In another embodiment, the biometric data 115N comprises a respiration rate. The heart-rate and the respiration rate may be presented graphically or numerically. Optionally, the user can chose how and where the sensor data is presented on display 114. More specifically, the user can change the arrangement, size, or number, of display portions 115. The user can also define what data is presented in display portions 115. For example, the display 114 may be configured to display temperature, time, and other information selected by the user).

As to claim 8, Kim, Ricci and Stubbs disclose the limitations of claim 1 further comprising the biological information measuring device according to claim 1, wherein the first processor includes a fourth interface (Kim: [0091]-[0094], [0098], and FIG. 2: As shown in FIG. 2, the controller 280 includes the RAM 281, the ROM 282, a graphic processor 283, a main central processing unit (CPU) 284, first through n.sup.th interfaces 285-1 through 285-n, and a bus 286. Here, the RAM 281, the ROM 282, the graphic processor 283, the main CPU 284, the configured to acquire an environment signal output from an environment sensor (Kim: [0104]-[0105], [0113], and FIG. 6: if a surrounding environment is bright, an image may be provided by using the transparent display 220 having a high outside visibility. If the surrounding environment is dark, an image may be provided by using the emissive display 210 providing a high-quality image).

As to claim 15, Kim, Ricci and Stubbs disclose the limitations of claim 1 further comprising a wearable device comprising the biological information measuring device according to claim 1 (Kim: Abstract, [0087], [0092], [0101], and FIG. 5-7: the electronic apparatus 200 is a smart watch, the controller 280 may operate in the second mode when there is no user input. If a user touch input is sensed, the controller 280 may operate the electronic apparatus 200 in the first mode, Ricci: [0124], [0126], [0146]-[0147], [0189], [0206]-[0213], and FIG. 10: the body 104 may determine that the shell 108 is associated with a fitness activity. Accordingly, the wearable device 100 may change to a fitness mode. This may include collecting biometric information of the wearer at a different frequency. Thus, sensors of the body 104 and the shell 108 may collect information more frequently. Additionally or alternatively, in the fitness mode, the device 100 may share sensor data with peripheral devices automatically, and Stubbs: [0124], and FIG. 3-4: data acquisition component 20 includes a support member 15 which generally comprises an elongate member sized and configured to be worn about the user's waist. Support member 15 may be made from any of a variety of suitable materials, particularly flexible materials such as polyurethane or other plastics which can be manufactured to be both .

As to claim 18, Kim, Ricci and Stubbs discloses all the biological information measuring device limitations as claimed that mirrors the biological information measuring device in claim 1; thus, claim 18 is interpreted and thus rejected for the reasons set forth above in the consideration and rejections of claim 1, and the details are as followings:
a biological information measuring device comprising:
a casing (Kim: Abstract, [0063]: the electronic apparatus 100 includes an emissive display 110, a transparent display 120, and a controller 130. The electronic apparatus 100 may be one or more of various types of electronic apparatuses such as a smart watch, a smartphone, a signage, a TV, etc., [0070], FIG. 1-2, FIG. 5-19: if the electronic apparatus 100 is a smart watch, the electronic apparatus 100 may provide an image (a current time image) by using the transparent display 120 in a situation where a user touch input is not sensed and then provide a high-quality image by using the emissive display 100 in a situation where the user touch input is sensed); 
a first processor (Ricci: FIG. 2 the shell 108 including a processor 204 A in communication with sensors 180A-180N) that is arranged inside the casing (Kim: Abstract and FIG. 2 the controller 280 comprising the main CPU 284) and includes a first interface (Kim: FIG. 1 the first interface 285-1 and Ricci: [0128] and FIG. 2 the one or more buses 220-220A) and a second interface, the first interface acquiring a biological signal output (Ricci: [0008], [0090], [0125] and FIG. 2 the sensors 180A-180N: The body 104 and the shell 108 may optionally include any number of sensors 180A 180N. The sensors may be arranged in a variety from a biological sensor (Kim: [0091]-[0094], [0098], and FIG. 2 the sensor 270 comprising the illuminance sensor 271, the touch sensor 273, and the proximity sensor 275: the sensor 270 may include various types of sensors such as a GPS sensor that senses position information, a motion sensor (e.g., a gyro sensor, an acceleration sensor, or the like) that senses a motion of the electronic apparatus 200, a pressure sensor, a noise sensor, etc), the second interface (Kim: FIG. 1 the Nth interface 285-n and Ricci: [0128] and FIG. 2 the one or more buses 220-220A) acquiring a satellite signal (Kim: [0091]-[0094], [0098], and FIG. 2: the sensor 270 may include various types of sensors such as a GPS sensor that senses position information, a motion sensor (e.g., a gyro sensor, an acceleration sensor, or the like) that senses a motion of the electronic apparatus 200, a pressure sensor, a noise sensor, etc. and Ricci: [0037], [0110], [0123], [0128], [0191], and FIG. 2 the GPS 236-236A: The body 104 and/or the shell 108 can also optionally include a global positioning system (GPS) receiver 236, 236A. It will be appreciated that the GPS receiver may be operable to receive and process position and timing signals from any other global navigation satellite system (GNSS) including without limitation the Russian GLONASS, EU Galileo, and the Chinese BeiDou and COMPASS systems. In accordance with embodiments of the present disclosure, the GPS receiver 236 may further comprise a GPS module that is capable of providing absolute location information to other components of the device 100); and 
a second processor (Ricci: FIG. 2 the body 104 comprising the processor 204) that is arranged inside the casing (Kim: the image processor 240) and receives information of the biological signal and receives information of the satellite signal, and controls (1) a display (Kim: [0075], [0085]-[0086], FIG. 2 the emissive display 210: The image processor 240 may be an element that performs processing with respect to the image data received from the image receiver 230. The image processor 230 may perform various types of image processing, such as decoding, scaling, noise filtering, frame rate converting, resolution converting, etc., with respect to the image data. The image processor 240 may output a processed image to at least one selected from the emissive display 210 and the transparent display 220 according to a display mode and Ricci: [0021], [0094], [0102], [0104], [0111]-[0113], FIG. 2 the touch sensitive display 110 and the touch sensitive display 114: One or more display controllers 216A, 216B may be provided for controlling the operation of the touch sensitive displays 110, 114, including input (touch sensing) and output (display) functions. In the exemplary embodiment illustrated in FIG. 2A, the body 104 optionally includes a first touch screen controller 216A for body display 110 and a separate second touch screen controller 216B for the shell display 114. In this manner, when the shell 108 is coupled to the body 104, the display controller 216B of the body 104 will control the display 114 of the shell 108. In accordance with alternate embodiments, a common or shared touch screen controller 216 may be used to control each of the included touch sensitive screens 104 and 108. In another embodiment, illustrated in FIG. 2B, the body 104 includes a display controller 216C operable to control the display 114) and (2) a communication interface (Ricci: [0089], [0098],  [0104], [0113], [0204], FIG. 2 the port interface 152-152A, the other wireless communication module 232-232A, the induction power/data coils 284-284A) and an antenna (Ricci: [0089], [0098],  [0104], [0113], [0204], FIG. 2 the port interface 152-152A, the , and is electrically connected to the first processor (Ricci: [0113], [0129], [0204] and FIG. 2: Pairing the body 104 and the shell 108 may include electrically connecting the shell with the body 104. The electrical connection may be made with a port interface 152, wireless communication module 232, or inductive coils 284. Accordingly, the electrical connection between the body 104 and the shell 108 may be by a wired or a wireless interface, or by other device or connection. Once paired, the shell 108 may be controlled or managed by the body 104. For example, in one embodiment, the shell 108 includes only limited processing capability, or no processing capability, and the components of the shell 108 rely on the body 104 for full capability and control) by a bus (Kim: [0091]-[0094], [0098], and FIG. 2: the controller 280 includes the RAM 281, the ROM 282, a graphic processor 283, a main central processing unit (CPU) 284, first through n.sup.th interfaces 285-1 through 285-n, and a bus 286. Here, the RAM 281, the ROM 282, the graphic processor 283, the main CPU 284, the first through n.sup.th interfaces 285-1 through 285-n, etc. may be connected to one another through the bus 286), wherein
the second processor receives the information of the biological signal only after the first processor has processed the biological signal (Stubbs: [0089], [0091]-[0092], and FIG. 5: The physiological monitor may alternatively comprise, for example, a heart rate monitor which may include a heart rate module and associated sensor or probe for acquiring data indicative of the subject's heart rate. The data acquired by a heart rate monitor sensor or probe is processed in the heart rate module in order to provide data indicative of the subject's heart rate to processor/transmitter module 60 for further processing and transmittal to display component 7 over link 64) and receives the information of the satellite signal only after the first processor has processed the satellite signal (Stubbs: [0089], [0091]-[0092], and FIG. 5: In the Data from GPS module 30 is provided to processor/transmitter module 60 where it may be further processed and then transmitted to display component 7 over link 64).

As to claim 19, Kim, Ricci and Stubbs disclose the limitations of claim 18 further comprising the biological information measuring device according to claim 18, further comprising the biological sensor (Ricci: [0090], [0104], [0125], [0147], [0187], and FIG. 2: the shell 108 is configured to automatically display at least some sensor data collected by the body 104 when the shell 108 is paired with the body 104. For example, as illustrated in FIG. 1G, a first display portion 115A may display temperature data collected by the body 104. The temperature data may comprise an atmospheric temperature of a body temperature of the user. Another display portion 115N may display biometric data of the user. In one embodiment, the biometric data in display portion 115N comprises a heart-rate of the user. In another embodiment, the biometric data 115N comprises a respiration rate. The heart-rate and the respiration rate may be presented graphically or numerically and Stubbs: [0089], [0091]-[0092], and FIG. 5: The physiological monitor may alternatively comprise, for example, a heart rate monitor which may include a heart rate module and associated sensor or probe for acquiring data indicative of the subject's heart rate. The data acquired by a heart rate monitor sensor or probe is processed in the heart rate module in order to provide data indicative of the subject's heart rate to processor/transmitter module 60 for further processing and transmittal to display component 7 over link 64).

Claims 6 and 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (Kim – US 2016/0349868 A1) in view of Ricci (Ricci – US 2016/0266606 A1and Stubbs et al. (Stubbs – US 2004/0260191 A1) and further in view of Hsiao et al. (Hsiao - US 2015/0277401 A1).

As to claim 6, Kim, Ricci and Stubbs disclose the limitations of claim 5 except for the claimed limitations of the biological information measuring device according to claim 5, wherein
the processing section, the first interface, and the second interface are formed on a semiconductor chip of one chip, and
the nonvolatile memory is stacked on the semiconductor chip.
However, it has been known in the art of electronic processing design to implement the processing section, the first interface, and the second interface are formed on a semiconductor chip of one chip, and the nonvolatile memory is stacked on the semiconductor chip, as suggested by Hsiao, which discloses the processing section, the first interface, and the second interface are formed on a semiconductor chip of one chip, and the nonvolatile memory is stacked on the semiconductor chip (Hsiao: Abstract, [0014]-[0016], and FIG. 1-3 the processing unit 102 comprising processor 111 cache memory 112, tightly couple memory 113, the peripheral interface unit 160: The wearable controller 102 comprises a processing unit 110, a control module 150, a timing unit 175, a peripheral interface unit 160 and a memory wrapper 191. For 
Therefore, in view of teachings by Kim, Ricci, Stubbs and Hsiao it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the wearable device of Kim, Ricci and Stubbs, to include the processing section, the first interface, and the second interface are formed on a semiconductor chip of one chip, and the nonvolatile memory is stacked on the semiconductor chip, as suggested by Hsiao. The motivation for this is to implement a known alternative design of a processing unit a wearable device for monitoring different conditions of a user.

As to claim 9, Kim, Ricci and Stubbs disclose the limitations of claim 1 except for the claimed limitations of the biological information measuring device according to claim 1, wherein
the first processor further includes a clock supply section configured to receive an input of a plurality of clock signals and supply a selected clock signal among the plurality of clock signals, and
the clock supply section selects, on the basis of the biological signal, a clock signal from among the plurality of clock signals to be supplied.
However, it has been known in the art of electronic processing design to implement the first processor further includes a clock supply section configured to receive an input of a plurality of clock signals and supply a selected clock signal among the plurality of clock signals, and the clock supply section selects, on the basis of the biological signal, a clock signal from among the plurality of clock signals to be supplied, as suggested by Hsiao, which discloses the first processor further includes a clock supply section configured to receive an input of a plurality of clock signals and supply a selected clock signal among the plurality of clock signals, and the clock supply section selects, on the basis of the biological signal, a clock signal from among the plurality of clock signals to be supplied (Hsiao: Abstract, [0014]-[0016], [0021]-[0025], and FIG. 1-3 the clock generators 140 comprising the oscillators 142-146: when the wearable device 100 is a smart watch, the wearable device 100 serves as an ordinary watch or be used to monitor the sports/fitness/medical conditions of the user, and thus some functions of the wearable device 100 should be always activated in the standby mode, such as watch updating and pedometer. For example, one of the microcontrollers associated with the watch updating and the sports/fitness/health monitoring functions in the processing unit 110 is active in the standby mode, so that the data reported from the timing unit 175 and the sensors 190 can be processed in the standby mode thus, it is reasonable/obvious to include an oscillator in communication/integrated with a processor since it has been held that forming in  one piece an article which formerly been formed in two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 U.S. 164 (1893)).

 Kim, Ricci, Stubbs, and Hsiao it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the wearable device of Kim, Ricci and Stubbs, to include the first processor further includes a clock supply section configured to receive an input of a plurality of clock signals and supply a selected clock signal among the plurality of clock signals, and the clock supply section selects, on the basis of the biological signal, a clock signal from among the plurality of clock signals to be supplied, as suggested by Hsiao. The motivation for this is to implement a known alternative design of a processing unit a wearable device for monitoring different activity conditions of a user.

As to claim 10, Kim, Ricci, Stubbs, and Hsiao disclose the limitations of claim 9 further comprising the biological information measuring device according to claim 9, wherein
the clock supply section performs selection of a clock signal among the plurality of clock signals to be supplied at a start time and selection of a clock signal among the plurality of clock signals to be supplied at an operation time after the start (Hsiao: Abstract, [0014]-[0016], [0021]-[0025], and FIG. 1-3 the clock generators 140 comprising the oscillators 142-146: when the wearable device 100 is a smart watch, the wearable device 100 serves as an ordinary watch or be used to monitor the sports/fitness/medical conditions of the user, and thus some functions of the wearable device 100 should be always activated in the standby mode, such as watch updating and pedometer. For example, one of the microcontrollers associated with the watch updating and the sports/fitness/health monitoring functions in the processing unit 110 is active in the standby mode, so that the data reported from the timing unit 175 and the sensors 190 can be processed in the standby mode).

As to claim 11, Kim, Ricci, Stubbs, and Hsiao disclose the limitations of claim 9 further comprising the biological information measuring device according to claim 9, further comprising an external oscillator provided on an outside of the first processor, wherein
the first processor includes an internal oscillator, and
the clock signals include a signal output from the external oscillator and a signal output from the internal oscillator (Hsiao: Abstract, [0014]-[0016], [0021]-[0025], and FIG. 1-3 the clock generators 140 comprising the oscillators 142-146: when the wearable device 100 is a smart watch, the wearable device 100 serves as an ordinary watch or be used to monitor the sports/fitness/medical conditions of the user, and thus some functions of the wearable device 100 should be always activated in the standby mode, such as watch updating and pedometer. For example, one of the microcontrollers associated with the watch updating and the sports/fitness/health monitoring functions in the processing unit 110 is active in the standby mode, so that the data reported from the timing unit 175 and the sensors 190 can be processed in the standby mode; thus, it is reasonable/obvious to include an oscillator in communication/integrated with a processor since it has been held that forming in  one piece an article which formerly been formed in two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 U.S. 164 (1893)).

As to claim 12, Kim, Ricci, Stubbs, and Hsiao disclose the limitations of claim 2 further comprising the biological information measuring device according to claim 2, wherein
the first processor includes a clock-frequency control section configured to change, on the basis of at least one of the biological signal, the satellite signal, and an environment signal output from an environment sensor, a clock frequency of a clock signal supplied to the processing section (Hsiao: Abstract, [0014]-[0016], [0021]-[0025], and FIG. 1-3 the clock generators 140 comprising the oscillators 142-146: when the wearable device 100 is a smart watch, the wearable device 100 serves as an ordinary watch or be used to monitor the sports/fitness/medical conditions of the user, and thus some functions of the wearable device 100 should be always activated in the standby mode, such as watch updating and pedometer. For example, one of the microcontrollers associated with the watch updating and the sports/fitness/health monitoring functions in the processing unit 110 is active in the standby mode, so that the data reported from the timing unit 175 and the sensors 190 can be processed in the standby mode; thus, it is reasonable/obvious to include an oscillator in communication/integrated with a processor since it has been held that forming in  one piece an article which formerly been formed in two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 U.S. 164 (1893)).

As to claim 13, Kim, Ricci, Stubbs, and Hsiao disclose the limitations of claim 12 further comprising the biological information measuring device according to claim 12, wherein
the first processor includes an internal oscillator configured to generate the clock signal, and
the clock-frequency control section controls an oscillation frequency of the internal oscillator to change the clock frequency (Hsiao: Abstract, [0014]-[0016], [0021]-[0025], and FIG. 1-3 the clock generators 140 comprising the oscillators 142-146: when the wearable device 100 is a smart watch, the wearable device 100 serves as an ordinary watch or be used to monitor the sports/fitness/medical conditions of the user, and thus some functions of the wearable device .

As to claim 14, Kim, Ricci, Stubbs, and Hsiao disclose the limitations of claim 13 further comprising the biological information measuring device according to claim 13, wherein
the internal oscillator includes a switching-timing control section configured to perform, when the clock frequency is changed, switching timing control for suppressing glitch occurrence in the clock signal (Hsiao: Abstract, [0014]-[0016], [0021]-[0025], and FIG. 1-3 the clock generators 140 comprising the oscillators 142-146: In the first scenario, taking the wearable device 100 equipped with the Android operating system as an example, when the user wants to play games or run applications on the wearable device 100, the processor 111 may set the wearable device 100 to enter a "rich application" mode. In the rich application mode, the processor 111 operates at full speed to handle frequent data processing of various applications, and the primary components (e.g. components 110.about.160) in the wearable device 100 are enabled and supplied with the clock signal having the highest frequency (e.g. 26 MHz) and accuracy (i.e. using the PLL circuit 148) provided by the clock generator 140. For description, the selected clock path and data paths are illustrated in FIG. 2 while the inactive or bypassed .

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (Kim – US 2016/0349868 A1) in view of Ricci (Ricci – US 2016/0266606 A1), Stubbs et al. (Stubbs – US 2004/0260191 A1), Kinoshita et al. (Kinoshita – US 2012/0274554 A1), Kasama et al. (Kasama – US 2017/0172436 A1), and Lee (Lee – US 2015/0374310 A1).

As to claim 16, Kim, Ricci and Stubbs discloses all the sensor information processing device limitations as claimed that mirrors the biological information measuring device in claim 1; thus, claim 16 is interpreted and thus rejected for the reasons set forth above in the consideration and rejections of claim 1, and the details are as followings:
a sensor information processing device comprising: 
a casing (Kim: Abstract, [0063]: the electronic apparatus 100 includes an emissive display 110, a transparent display 120, and a controller 130. The electronic apparatus 100 may be one or more of various types of electronic apparatuses such as a smart watch, a smartphone, a signage, a TV, etc., [0070], FIG. 1-2, FIG. 5-19: if the electronic apparatus 100 is a smart watch, the electronic apparatus 100 may provide an image (a current time image) by using the transparent display 120 in a situation where a user touch input is not sensed and then provide a high-quality image by using the emissive display 100 in a situation where the user touch input is sensed);
a first processing section (Ricci: FIG. 2 the shell 108 including a processor 204 A in communication with sensors 180A-180N) arranged inside the casing (Kim: Abstract and FIG. 2 the controller 280 comprising the main CPU 284);
an interface (Kim: FIG. 1 the first interface 285-1 and Ricci: [0128] and FIG. 2 the one or more buses 220-220A) configured to acquire a biological signal (Ricci: [0008], [0090], [0125] and FIG. 2 the sensors 180A-180N: The body 104 and the shell 108 may optionally include any number of sensors 180A 180N. The sensors may be arranged in a variety of locations. For example, as illustrated in FIG. 1E, the body 104 may include sensors 180 arranged to contact the user's skin. The sensors may comprise gyroscopic sensors, heart rate monitors, temperature sensors, glucose sensors, blood oxygen sensors, or any other desired sensor. Information from the sensors may be collected and stored in the memory. The sensors may include proximity sensors that detect the presence or proximity of a shell 108 in proximity to the housing 106 of the body 104) from a biological sensor (Kim: [0091]-[0094], [0098], and FIG. 2 the sensor 270 comprising the illuminance sensor 271, the touch sensor 273, and the proximity sensor 275: the sensor 270 may include various types of sensors such as a GPS sensor that senses position information, a motion sensor (e.g., a gyro sensor, an acceleration sensor, or the like) that senses a motion of the electronic apparatus 200, a pressure sensor, a noise sensor, etc and Ricci: [0008], [0090], [0125] and FIG. 2 the sensors 180A-180N), the biological signal including a pulse rate (HR) of a user (Ricci: [0090], [0104], [0125], [0147], [0187], [0221], and FIG. 2: the sensor data may include the pulse rate and body temperature of a user wearing the device 100 and Stubbs: [0089], [0091]-[0092], and FIG. 5: The physiological monitor may alternatively comprise, for example, a heart rate monitor which may include a heart rate module and associated sensor or probe for acquiring data indicative of the subject's heart rate. The data acquired by a heart rate monitor sensor or probe is processed in the heart rate module in order to provide data indicative of the subject's heart rate to processor/transmitter module 60 for further processing and transmittal to display component 7 over link 64);
a nonvolatile memory configured to store a plurality of operation programs each corresponding to a respective one of a plurality of operation modes (Ricci: [0124], [0126], [0146]-[0147], [0189], [0206]-[0213], and FIG. 10: In another embodiment in which each of the body 104 and the shell 108 include displays 110, 114, changing the display mode may include determining if the body display 110 was presenting a display (e.g., a window or other user interface on display 110) before the pairing. If display 110 was presenting a display, the display may be migrated from the body display 110 to the shell display 114. Migrating the display may include changing the size, orientation, or resolution of the window or UI displayed by display 110 for presentation on display 114 and Stubbs: [0140]-[0141] and FIG. 5: First and second mode indicator 73 and 74 may also be provided on display screen 52. First mode indicator 73 merely indicates to the subject the current mode of operation of display component 7. During use, the subject may alter the mode of operation of display component 7 in order to alter the particular data or other information displayed on display screen 52. The subject may utilize mode switch 54 to toggle display screen 52 so as to display one or more of the following data: blood oxygen level, heart rate, elapsed time ("TM"), average speed, maximum speed, year-to-date miles or kilometers ("YTD"), or the current time ("clock mode" or "CL"). Second mode indicator 74 merely indicates to the subject whether or not data is being displayed in terms of miles per hour, kilometers per hour, or minutes per mile); 
a second processing section (Ricci: FIG. 2 the body 104 comprising the processor 204)  that is arranged inside the casing (Kim: the image processor 240), controls a display section Kim: [0075], [0085]-[0086], FIG. 2 the emissive display 210: The image processor 240 may be an element that performs processing with respect to the image data received from the image receiver 230. The image processor 230 may perform various types of image processing, such as decoding, scaling, noise filtering, frame rate converting, resolution converting, etc., with respect to the image data. The image processor 240 may output a processed image to at least one selected from the emissive display 210 and the transparent display 220 according to a display mode and Ricci: [0021], [0094], [0102], [0104], [0111]-[0113], FIG. 2 the touch sensitive display 110 and the touch sensitive display 114: One or more display controllers 216A, 216B may be provided for controlling the operation of the touch sensitive displays 110, 114, including input (touch sensing) and output (display) functions. In the exemplary embodiment illustrated in FIG. 2A, the body 104 optionally includes a first touch screen controller 216A for body display 110 and a separate second touch screen controller 216B for the shell display 114. In this manner, when the shell 108 is coupled to the body 104, the display controller 216B of the body 104 will control the display 114 of the shell 108. In accordance with alternate embodiments, a common or shared touch screen controller 216 may be used to control each of the included touch sensitive screens 104 and 108. In another embodiment, illustrated in FIG. 2B, the body 104 includes a display controller 216C operable to control the display 114) and a communication section (Ricci: [0089], [0098],  [0104], [0113], [0204], FIG. 2 the port interface 152-152A, the other wireless communication module 232-232A, the induction power/data coils 284-284A), is electrically connected to the first processing section (Ricci: [0113], [0129], [0204] and FIG. 2: Pairing the body 104 and the shell 108 may include electrically connecting the shell with the body 104. The electrical connection may be made with a port interface 152, wireless communication module 232, or inductive coils 284. Accordingly, the electrical connection between the body 104 and the by a bus (Kim: [0091]-[0094], [0098], and FIG. 2: the controller 280 includes the RAM 281, the ROM 282, a graphic processor 283, a main central processing unit (CPU) 284, first through n.sup.th interfaces 285-1 through 285-n, and a bus 286. Here, the RAM 281, the ROM 282, the graphic processor 283, the main CPU 284, the first through n.sup.th interfaces 285-1 through 285-n, etc. may be connected to one another through the bus 286) and receives information of the biological signal only after the first processing section has processed the biological signal (Stubbs: [0089], [0091]-[0092], and FIG. 5: The physiological monitor may alternatively comprise, for example, a heart rate monitor which may include a heart rate module and associated sensor or probe for acquiring data indicative of the subject's heart rate. The data acquired by a heart rate monitor sensor or probe is processed in the heart rate module in order to provide data indicative of the subject's heart rate to processor/transmitter module 60 for further processing and transmittal to display component 7 over link 64); and 
a storing section, wherein 
each operation program is a computer program that operates on the basis of sensor information output from the biological sensor (Ricci: [0124], [0126], [0146]-[0147], [0189], [0206]-[0213], and FIG. 10: the body 104 may determine that the shell 108 is associated with a fitness activity. Accordingly, the wearable device 100 may change to a fitness mode. This may include collecting biometric information of the wearer at a different frequency. Thus, sensors of the body 104 and the shell 108 may collect information more frequently. Additionally or Stubbs: [0140]-[0141] and FIG. 5: First and second mode indicator 73 and 74 may also be provided on display screen 52. First mode indicator 73 merely indicates to the subject the current mode of operation of display component 7. During use, the subject may alter the mode of operation of display component 7 in order to alter the particular data or other information displayed on display screen 52. The subject may utilize mode switch 54 to toggle display screen 52 so as to display one or more of the following data: blood oxygen level, heart rate, elapsed time ("TM"), average speed, maximum speed, year-to-date miles or kilometers ("YTD"), or the current time ("clock mode" or "CL"). Second mode indicator 74 merely indicates to the subject whether or not data is being displayed in terms of miles per hour, kilometers per hour, or minutes per mile), 
an operation program selected out of the plurality of operation programs is loaded to the storing section (Ricci: [0114], [0153], [0189], and FIG. 2: The body 104 and/or the shell 108 may also include memory 208, 208A for use in connection with the execution of application programming or instructions by the processors 204, and for the temporary or long term storage of program instructions and/or data), 
the first processing section operates according to the operation program loaded to the storing section (Ricci: [0124], [0126], [0146]-[0147], [0189], [0206]-[0213], and FIG. 10: the body 104 may determine that the shell 108 is associated with a fitness activity. Accordingly, the wearable device 100 may change to a fitness mode. This may include collecting biometric information of the wearer at a different frequency. Thus, sensors of the body 104 and the shell 108 may collect information more frequently. Additionally or alternatively, in the fitness mode, the device 100 may share sensor data with peripheral devices automatically and Stubbs: [0140]-, 

The combination of Kim, Ricci and Stubbs doses not explicitly disclose the limitations of the plurality of operation modes includes a workout mode for measuring biological information associated with the user's workout activities, an activity meter mode for measuring biological information associated with the user's daily activities, and a clock display mode for displaying a clock, 
when HR<Th1, where Th1 is a first threshold, the first processing section sets operation to the clock display mode; when Th1SHR<Th2, where Th2 is a second threshold with a value larger than Th1, the first processing section sets operation to the activity meter mode; and when Th2<HR, the first processing section sets operation to the workout mode, and 
the processor processes the biological signal more frequently when operating in the workout mode and the activity meter mode than in the clock display mode.

the plurality of operation modes includes a workout mode for measuring biological information associated with the user's workout activities, an activity meter mode for measuring biological information associated with the user's daily activities, and a clock display mode for displaying a clock, and when HR<Th1, where Th1 is a first threshold, the first processing section sets operation to the clock display mode; when Th1<HR<Th2, where Th2 is a second threshold with a value larger than Th1, the first processing section sets operation to the activity meter mode; and when Th2<HR, the first processing section sets operation to the workout mode, as suggested by Kinoshita and Kasama, which discloses the plurality of operation modes (Kinoshita: Abstract, [0007]-[0009],[0058]-[0063], and FIG. 5 the stopped, walking, and running: A body movement detection device is provided with a main body unit, a display unit provided to the main body unit, a control unit, and a detection unit that detects acceleration of the main body unit, and the control unit includes a discriminating unit for discriminating a movement state of a user wearing the main body unit based on the acceleration detected by the detection unit, and a display control unit for switching a display state of the display unit based on discrimination of the movement state by the discriminating unit. Display can thereby be automatically switched to display appropriate to the state of physical activity and Kasama: Abstract, [0040]-[0046], and FIG. 5-6:  The pulse-rate decision unit 145 sets a resting heart rate RHR of the user being in a resting state based on the exercise intensity calculated by the exercise-intensity calculation unit 144. The pulse-rate decision unit 145 then decides one of the pulse rate candidates stored in the memory 150 as the pulse rate based on the set resting heart rate RHR and the exercise intensity calculated by the exercise-intensity calculation unit 144) includes a workout mode for measuring biological information associated with the user's workout activities (Kasama: Abstract,[0027], notifying of the decided pulse rate and causes the display 160 to display the generated notification information), an activity meter mode for measuring biological information associated with the user's daily activities (Kasama: Abstract, [0027], [0033], [0038], [0040]-[0046], FIG. 1 the pulse sensor 120 and FIG. 5-6: Upon decision of the pulse rate of the user by the pulse-rate decision unit 145, the notification processing unit 146 generates notification information for notifying of the decided pulse rate and causes the display 160 to display the generated notification information), and a clock display mode for displaying a clock (Kinoshita: Abstract, [0007]-[0009], [0058]-[0063], [0081]-[0082],  FIG. 1 and FIG. 5 If it is judged that the start of the prescribed posture has been detected (if judged YES at step S132), or if it is judged that an operation for setting display on the display 141 to an ON state has been performed (if judged YES at step S133), the control unit 110, at step S134, transmits a control signal to the display unit 140 such that display items for when the user has stopped are displayed on the display 141. The display items for when the user has stopped are, for example, step count and time), and
when HR<Th1, where Th1 is a first threshold (Kasama: Abstract, [0027], [0033], [0038], [0040]-[0046], FIG. 1 the pulse sensor 120 and FIG. 5-6: The pulse-rate decision unit 145 sets a resting heart rate RHR of the user being in a resting state based on the exercise intensity calculated by the exercise-intensity calculation unit 144. The pulse-rate decision unit 145 then decides one of the pulse rate candidates stored in the memory 150 as the pulse rate based on the set resting heart rate RHR and the exercise intensity calculated by the exercise-intensity calculation unit 144), the first processing section sets operation to the clock display mode Kinoshita: Abstract, [0007]-[0009], [0058]-[0063], [0081]-[0082],  FIG. 1 and FIG. 5 If it is judged that the start of the prescribed posture has been detected (if judged YES at step S132), or if it is judged that an operation for setting display on the display 141 to an ON state has been performed (if judged YES at step S133), the control unit 110, at step S134, transmits a control signal to the display unit 140 such that display items for when the user has stopped are displayed on the display 141. The display items for when the user has stopped are, for example, step count and time and ); when Th1<HR<Th2, where Th2 is a second threshold with a value larger than Th1 (Kasama: Abstract, [0027], [0033], [0038], [0040]-[0046], FIG. 1 the pulse sensor 120 and FIG. 5-6: The pulse-rate decision unit 145 sets a resting heart rate RHR of the user being in a resting state based on the exercise intensity calculated by the exercise-intensity calculation unit 144. The pulse-rate decision unit 145 then decides one of the pulse rate candidates stored in the memory 150 as the pulse rate based on the set resting heart rate RHR and the exercise intensity calculated by the exercise-intensity calculation unit 144), the first processing section sets operation to the activity meter mode (Kinoshita: Abstract, [0007]-[0009],[0058]-[0063], and FIG. 5 the stopped, walking, and running and Kasama: Abstract, [0027], [0033], [0038], [0040]-[0046], FIG. 1 the pulse sensor 120 and FIG. 5-6 ); and when Th2<HR (Kasama: Abstract, [0027], [0033], [0038], [0040]-[0046], FIG. 1 the pulse sensor 120 and FIG. 5-6: The pulse-rate decision unit 145 sets a resting heart rate RHR of the user being in a resting state based on the exercise intensity calculated by the exercise-intensity calculation unit 144. The pulse-rate decision unit 145 then decides one of the pulse rate candidates stored in the memory 150 as the pulse rate based on the set resting heart rate RHR and the exercise intensity calculated by the exercise-intensity calculation unit 144), the first processing section sets operation to the workout mode (Kinoshita: Abstract, [0007]-[0009],[0058]-[0063], and FIG. 5 the stopped, Kasama: Abstract, [0027], [0033], [0038], [0040]-[0046], FIG. 1 the pulse sensor 120 and FIG. 5-6).
Therefore, in view of teachings by Kim, Ricci, Stubbs, Kinoshita, and Kasama, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the wearable device of Kim, Ricci and Stubbs to include the plurality of operation modes includes a workout mode for measuring biological information associated with the user's workout activities, an activity meter mode for measuring biological information associated with the user's daily activities, and a clock display mode for displaying a clock, and when HR<Th1, where Th1 is a first threshold, the first processing section sets operation to the clock display mode; when Th1<HR<Th2, where Th2 is a second threshold with a value larger than Th1, the first processing section sets operation to the activity meter mode; and when Th2<HR, the first processing section sets operation to the workout mode, as suggested by Kinoshita and Kasama. The motivation for this is to implement a known alternative design of a wearable device for monitoring different conditions of a user in order to provide appropriate information to the user regarding the different conditions of the user.

The combination of Kim, Ricci, Stubbs, Kinoshita, and Kasama does not explicitly disclose the processor processes the biological signal more frequently when operating in the workout mode and the activity meter mode than in the clock display mode.
However, it has been known in the art of monitoring conditions of a user to implement the processor processes the biological signal more frequently when operating in the workout mode and the activity meter mode than in the clock display mode, as suggested by Lee, which discloses the processor processes the biological signal more frequently when operating in the workout mode and the activity meter mode than in the clock display mode (Lee: Abstract, [0036], [0040], [0044], and FIG. 1: As mentioned, the heart rate sensor mode selection logic may be used to select a mode such as a schedule-based mode (SBM) 250, an alternating mode (AM) 251 (repeatedly alternating between an active state in which heart rate readings are obtained and an inactive state in which heart rate readings are not obtained), and a continuously active mode (CAM) 252 in which heart rate readings are continuously obtained for as long as the mode is set. Transitions between any two of the modes can occur in specified situations. For example, the schedule-based mode may be implemented when the activity monitor is initially powered on and when motion data indicates that there is no user activity which warrants changing the mode. As the user becomes more active, the alternating mode may be implemented to more closely track the heart rate. As the user becomes even more active, the continuously active mode may be implemented to continuously track the heart rate. For example, continuous tracking may be useful in determining a calorie burn rate, which is highly dependent on heart rate, when the user is very active. The mode can transition from the CAM to the AM and then to the SBM as the user becomes less active).
Therefore, in view of teachings by Kim, Ricci, Stubbs, Kinoshita, Kasama and Lee, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the wearable device of Kim, Ricci, Stubbs, Kinoshita, and Kasama to include the processor processes the biological signal more frequently when operating in the workout mode and the activity meter mode than in the clock display mode, as suggested by Lee. The motivation for this is to implement a known alternative design of a wearable device for monitoring different conditions of a user in response to an active level of the user.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Ricci (Ricci – US 2016/0266606 A1) in view of Stubbs et al. (Stubbs – US 2004/0260191 A1), Kinoshita et al. (Kinoshita – US 2012/0274554 A1), Kasama et al. (Kasama – US 2017/0172436 A1), and Lee (Lee – US 2015/0374310 A1) and further in view of Hsiao et al. (Hsiao - US 2015/0277401 A1).

As to claim 17, Kim, Ricci, Stubbs, Kinoshita, Kasama, Lee and Hsiao disclose the limitations of claim 16 further comprising the sensor information processing device according to claim 16, wherein the first processing section performs, according to the operation program loaded to the storing section, processing for changing a clock frequency of a clock signal supplied to the processing section (Hsiao: Abstract, [0014]-[0016], [0021]-[0025], and FIG. 1-3 the clock generators 140 comprising the oscillators 142-146: In the first scenario, taking the wearable device 100 equipped with the Android operating system as an example, when the user wants to play games or run applications on the wearable device 100, the processor 111 may set the wearable device 100 to enter a "rich application" mode. In the rich application mode, the processor 111 operates at full speed to handle frequent data processing of various applications, and the primary components (e.g. components 110.about.160) in the wearable device 100 are enabled and supplied with the clock signal having the highest frequency (e.g. 26 MHz) and accuracy (i.e. using the PLL circuit 148) provided by the clock generator 140. For description, the selected clock path and data paths are illustrated in FIG. 2 while the inactive or bypassed component (e.g. memory wrapper 191) are not shown; thus, it is reasonable/obvious to include an oscillator in communication/integrated with a processor since it has been held that forming in . 

Citation of Pertinent Art 
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Chung et al., US 2017/0042485 A1, discloses method for detecting biometric information and electronic device using same.
Kim et al., US 2016/0292271 A1, discloses electronic device for providing sound source and method thereof.
Brumback et al., US 9,049,998 B2, discloses biometric monitoring device with heart rate measurement activated by a single user-gesture.
Narayanaswami et al. 2000 Application design for a smart watch with a high resolution display.
Hutterer et al. 2008 A Lightweight UI Software Infrastructure for Wrist-Based Displays: If Your Microwave Oven Could Talk to Your Watch, What Would It Say?
Bekiri et al. 2020 A Remote Medical Monitoring System Based on Data Mining.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP §706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG PHAM whose telephone number is (571)-270-3668.  The examiner can normally be reached on Monday - Thursday 9:30 AM - 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUAN-ZHEN WANG can be reached on (571)-272-3114.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/QUANG PHAM/Primary Examiner, Art Unit 2684